             Case 7:20-mj-07281-UA
             Case 7:20-mj-07281-UA Document
                                   Document34
                                            32 Filed
                                               Filed09/02/20
                                                     08/25/20 Page 1 of 1




ATTORNEY AT LAW
MEMBER. NEW YORK BAR.                             840 GR.AND CONCOURSE-SOUTH OFFICE
                                                          BR.ONX, NEW YORK L0451
                                                         917-4170490

August 25, 2020

Via ECF
Honorable Paul Davidson
United States Magistrate
United States Courthouse
300 Quanropas Street
White Plains, New York 10601


Re: United States v. Anthony Riccardi
    20 EVU 7281


Dear Judge Davidson:

        The defendant, in the above matter, is seeking the Court's permission^^^^
a used automobile for approximately $7,000 to $8,000 dollars. The conditions of his
release include that he not transfer any assets greater than $2,000 without approval. I

have received the consentpfAUSA Nicholas Bradley and from Michae! Jones of
Connecticut pre-trial services for this application^
        Should the Court have any questions please feel free to contact the undersigned.



Sincerely,




        Sheehan




LS/ss
